Citation Nr: 1215414	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-45 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO, in pertinent part, denied service connection for tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further action on the claim on appeal is warranted.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that he has current tinnitus related to in-service noise exposure.  Specifically, in his March 2009 claim for service connection, he reported that his military occupational specialty (MOS) in service was a cook and he was assigned to an infantry unit.  He indicated that he was near the artillery emplacement and was exposed to the daily firing of the artillery as well as having to fire his weapon.  He added that he was not provided proper ear protection in service.  The Veteran asserted that he had experienced tinnitus ever since his exposure to acoustic trauma in service.  

Service treatment records are negative for complaints regarding or treatment for tinnitus.  

The Veteran was afforded a VA audiological examination in May 2009.  His primary complaint was tinnitus.  In describing his history of noise exposure, the Veteran reported that he was a cook in the military and claimed military noise exposure from a motor vehicle accident and artillery.  He added that, as a civilian, he worked in an automobile assembly plant for 32 years.  The Veteran reported that he first noticed bilateral tinnitus during service, and he attributed his tinnitus to in-service noise exposure.  After reviewing the claims file and performing audiometric testing, the examiner noted that the Veteran had an audiometric evaluation at the time of his separation physical which indicated that his hearing was well within normal limits and no complaint of tinnitus was found in his service treatment records.  The examiner added that nothing was found to corroborate the Veteran's statements regarding noise exposure.  In this regard, the examiner indicated that the Veteran's MOS was not one normally associated with significant noise exposure.  Based on the foregoing, the examiner opined that it was not likely that the Veteran's tinnitus was related to military service.  

The Board observes that the Veteran's Form DD 214 reflects that his MOS was a cook.  The Veteran has described in-service noise exposure from being located near the artillery batteries, from firing his own weapon, and from being in a motor vehicle accident.  The service treatment records do not include evidence of an in-service motor vehicle accident; rather, they reflect that the Veteran was involved in a motor vehicle accident prior to entry into service.  Nevertheless, as regards his reports of noise exposure from firing his weapon, the Veteran's Form DD 214 reflects that he was awarded a Sharpshooter Badge for the M-16 rifle and an Expert Badge for the M-14 rifle.  The Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In light of the above-mentioned Sharpshooter Badge and Expert Badge, the Board accepts the Veteran's assertion of in-service noise exposure from firing his weapon as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).

The VA examiner appears to have based his opinion regarding the etiology of the Veteran's current tinnitus, at least in part, on a finding that there were no documented complaints of tinnitus in his service treatment records, despite the fact that, during the same examination, the Veteran reported that he first noticed tinnitus during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, the VA examiner's opinion appears to have also been based on a finding that there was no evidence to corroborate the Veteran's statements regarding noise exposure.  However, as discussed above, the Board finds the Veteran's assertions of in-service noise exposure from firing his weapon to be credible and consistent with the circumstances of his service.  

Because VA undertook to provide a VA examination to evaluate the claimed tinnitus, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, the Board finds that a supplemental opinion is in order.  The AMC/RO should arrange for the Veteran to undergo VA examination only if the audiologist who conducted the May 2009 VA examination is not available, or the designated audiologist is unable to provide the requested opinion without examining the Veteran.

In finding that a supplemental opinion is warranted, the Board has carefully considered the Veteran's report of a continuity of symptomatology of tinnitus since service.  The Veteran is competent to report a continuity of symptomatology. Charles v. Principi, 16 Vet. App. 370 (2002).  A showing of continuity of symptomatology of a condition noted during service may be sufficient to satisfy the nexus requirement.  38 C.F.R. § 3.304(b); Savage v. Gober, 10 Vet. App. 488, 496 (1997).  In this case, however, in light of the Veteran's reported civilian employment in an auto assembly plant for thirty-two years, the Board finds that a medical opinion is needed so that a medical professional can review the record and provide a competent opinion as to whether the Veteran's current tinnitus is related to service.  See Roberts v. Derwinski, 2 Vet. App. 387 (1992) (holding that the veteran is entitled to a thorough examination which takes into account all relevant background information, including prior medical evidence).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for tinnitus.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

2.  After all available records have been associated with the claims file, forward the claims file to the audiologist that conducted the May 2009 VA examination, if available, for a supplemental opinion.  The claims folder must be made available to the audiologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the audiologist.

The audiologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current tinnitus which was incurred or aggravated as a result of service.  

The audiologist is advised that, for purposes of rendering the requested opinion, the Board finds the Veteran's assertions of in-service noise exposure from firing his weapon to be credible and consistent with the circumstances of his service, as discussed above.  The audiologist is further advised that the absence of evidence of tinnitus in the service treatment records is not fatal to the claim for service connection.   

In rendering the requested opinion, the audiologist should consider and address the Veteran's reports of tinnitus beginning in and continuing since service.  

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and a notation to the effect that review of the claims file took place should be included in the report of the examiner.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


